Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/21 has been entered.
This office action is in response to correspondence 09/09/21 regarding application 16/505,648, in which claims 1, 8, and 15 were amended and claims 2, 6, 9, and 13 were cancelled. Claims 1, 3-5, 7, 8, 10-12, and 14-16 are pending in the application and have been considered.

Claim Objections
In claim 1, line 8, should “comprising” be “comprises”?
In claim 8, line 12, should “comprising” be “comprises”?
In claim 15, line 10, should “comprising” be “comprises”?

Response to Arguments
Amended claims 1, 8, and 15 overcome the objections for the previous minor informalities, and so the previous objections are withdrawn.
The arguments on pages 8-9 regarding the 35 U.S.C. 103 rejections based on Lyman, Silveira Ocampo, Haughay, Goel, Senior, Ayoyagi, Butler, and Cross, Jr. have been considered but are moot in view of the new grounds for rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7, 8, 10, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al. (2015/0220513) in view of Silveira Ocampo (2018/0122361), in further view of Mont-Reynaud et al. (10,311,858).

Consider claim 1, Lyman discloses a response method, comprising: receiving voice information sent through a client by a user (using microphone 234 to collect the user’s speech, [0036], which is received as a voice message, [0046]); determining, based on the voice information, an output user category to which the user belongs, wherein voices and voice parameters matching user categories are 
Lyman does not specifically mention the voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity, and wherein the output voice parameter includes at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity, matching the output user category, and the output voice with the output voice parameter sounds identical or similar to a true voice of the user of the output user category. 
Silveira Ocampo discloses voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch (tone or pitch of the user, [0003]), or a sound intensity, and wherein the output voice parameter includes at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity (volume or intensity, [0004]), matching the output user category (category such as the user’s mood, [0004]), and the output voice with the output voice parameter sounds identical or similar to a true voice of the user of the output user category (an audio output template having similar properties to the user’s voice is generated, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman by including voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity, and wherein the output voice parameter includes at least one of a sound spectrum, a fundamental frequency, a pitch, or 
Lyman and Silveira Ocampo do not specifically mention wherein an interval corresponding to an acoustic characteristic having a commonality for a plurality of users in a given age range is acquired in advance by performing statistics, wherein the determining comprises: extracting a characteristic value of an acoustic characteristic of a user, determining that the interval includes the characteristic value, and determining the user category to which the user belongs based on the given age range, wherein the acoustic characteristic includes at least one of a time length, a fundamental frequency, energy, a formant frequency, wideband, a frequency perturbation, an amplitude perturbation, a zero- crossing rate, or a Mel frequency cepstral parameter. 
Mont-Reynaud discloses an interval corresponding to an acoustic characteristic having a commonality for a plurality of users in a given age range is acquired in advance by performing statistic (a machine learning model can capture the underlying mapping between acoustic features such as MFCC and internal articulation parameters… the derived articulation features may be used as input to train age classifiers such as use of a Gaussian Mixture Model based on MFCC, which classifies a distribution of features according to a distribution “interval”, Col 13 lines 3-13, to classify the speaker into age categories such as 13 and under, 14-18, 19-35, 36-50, and over 50 years, Col 6 lines Col 6 lines 31-36), wherein the determining comprises: extracting a characteristic value of an acoustic characteristic of a user (acoustic features 327 are those related to pronunciation, pitch, and tonal quality of the voice, Col 7 lines 54-57), determining that the interval includes the characteristic value (the range of statistics distributions in the GMM upon which the extracted features are classified being considered “determining the interval”, Col 13 lines 3-13), and determining the user category to which the user belongs based on the given age range (classify the speaker into age categories such as 13 and under, 14-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman and Silveira Ocampo such that an interval corresponding to an acoustic characteristic having a commonality for a plurality of users in a given age range is acquired in advance by performing statistics, wherein the determining comprises: extracting a characteristic value of an acoustic characteristic of a user, determining that the interval includes the characteristic value, and determining the user category to which the user belongs based on the given age range, wherein the acoustic characteristic includes at least one of a time length, a fundamental frequency, energy, a formant frequency, wideband, a frequency perturbation, an amplitude perturbation, a zero- crossing rate, or a Mel frequency cepstral parameter in order to provide more detailed information to personalize interactions with a user, as suggested by Mont-Reynaud (Col 1 lines 37-40).


Consider claim 8, Lyman discloses a response apparatus, comprising: at least one processor (central processor 710, [0068]); and a memory storing instructions (system memory 715, [0068]), wherein the instructions when executed by the at least one processor (instructions executable by a processor, [0013]), cause the at least one processor to perform operations, the operations comprising: receiving voice information sent through a client by a user (using microphone 234 to collect the user’s speech, [0036], which is received as a voice message, [0046]); determining, based on the voice information, an output user category to which the user belongs, wherein voices and voice parameters 
Lyman does not specifically mention the voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity, and wherein the output voice parameter includes at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity, matching the output user category, and the output voice with the output voice parameter sounds identical or similar to a true voice of the user of the output user category. 
Silveira Ocampo discloses voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch (tone or pitch of the user, [0003]), or a sound intensity, and wherein the output voice parameter includes at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity (volume or intensity, [0004]), matching the output user category (category such as the user’s mood, [0004]), and the output voice with the output voice parameter sounds identical or similar to a true voice of the user of the output user category (an audio output template having similar properties to the user’s voice is generated, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman by including voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity, and wherein the output voice parameter includes at least one of a sound spectrum, a fundamental frequency, a pitch, or 
Lyman and Silveira Ocampo do not specifically mention wherein an interval corresponding to an acoustic characteristic having a commonality for a plurality of users in a given age range is acquired in advance by performing statistics, wherein the determining comprises: extracting a characteristic value of an acoustic characteristic of a user, determining that the interval includes the characteristic value, and determining the user category to which the user belongs based on the given age range, wherein the acoustic characteristic includes at least one of a time length, a fundamental frequency, energy, a formant frequency, wideband, a frequency perturbation, an amplitude perturbation, a zero- crossing rate, or a Mel frequency cepstral parameter. 
Mont-Reynaud discloses an interval corresponding to an acoustic characteristic having a commonality for a plurality of users in a given age range is acquired in advance by performing statistic (a machine learning model can capture the underlying mapping between acoustic features such as MFCC and internal articulation parameters… the derived articulation features may be used as input to train age classifiers such as use of a Gaussian Mixture Model based on MFCC, which classifies a distribution of features according to a distribution “interval”, Col 13 lines 3-13, to classify the speaker into age categories such as 13 and under, 14-18, 19-35, 36-50, and over 50 years, Col 6 lines Col 6 lines 31-36), wherein the determining comprises: extracting a characteristic value of an acoustic characteristic of a user (acoustic features 327 are those related to pronunciation, pitch, and tonal quality of the voice, Col 7 lines 54-57), determining that the interval includes the characteristic value (the range of statistics distributions in the GMM upon which the extracted features are classified being considered “determining the interval”, Col 13 lines 3-13), and determining the user category to which the user belongs based on the given age range (classify the speaker into age categories such as 13 and under, 14-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman and Silveira Ocampo such that an interval corresponding to an acoustic characteristic having a commonality for a plurality of users in a given age range is acquired in advance by performing statistics, wherein the determining comprises: extracting a characteristic value of an acoustic characteristic of a user, determining that the interval includes the characteristic value, and determining the user category to which the user belongs based on the given age range, wherein the acoustic characteristic includes at least one of a time length, a fundamental frequency, energy, a formant frequency, wideband, a frequency perturbation, an amplitude perturbation, a zero- crossing rate, or a Mel frequency cepstral parameter for reasons similar to those for claim 1.

Consider claim 15, Lyman discloses a non-transitory computer readable medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform operations (non-transitory computer-readable medium that may store instructions executable by a processor, [0013]), the operations comprising: receiving voice information sent through a client by a user (using microphone 234 to collect the user’s speech, [0036], which is received as a voice message, [0046]); determining, based on the voice information, an output user category to which the user belongs, wherein voices and voice parameters matching user categories are pre-stored (identifying an age group of the user by analyzing the linguistics patterns, [0008], the first communication module may initially use Mountain West Jargon, suggesting that it is pre-stored, [0042], and words associated with a 
Lyman does not specifically mention the voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity, and wherein the output voice parameter includes at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity, matching the output user category, and the output voice with the output voice parameter sounds identical or similar to a true voice of the user of the output user category. 
Silveira Ocampo discloses voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch (tone or pitch of the user, [0003]), or a sound intensity, and wherein the output voice parameter includes at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity (volume or intensity, [0004]), matching the output user category (category such as the user’s mood, [0004]), and the output voice with the output voice parameter sounds identical or similar to a true voice of the user of the output user category (an audio output template having similar properties to the user’s voice is generated, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman by including voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity, and wherein the output voice parameter includes at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity, matching the output user category, and the output voice with the output voice 
Lyman and Silveira Ocampo do not specifically mention wherein an interval corresponding to an acoustic characteristic having a commonality for a plurality of users in a given age range is acquired in advance by performing statistics, wherein the determining comprises: extracting a characteristic value of an acoustic characteristic of a user, determining that the interval includes the characteristic value, and determining the user category to which the user belongs based on the given age range, wherein the acoustic characteristic includes at least one of a time length, a fundamental frequency, energy, a formant frequency, wideband, a frequency perturbation, an amplitude perturbation, a zero- crossing rate, or a Mel frequency cepstral parameter. 
Mont-Reynaud discloses an interval corresponding to an acoustic characteristic having a commonality for a plurality of users in a given age range is acquired in advance by performing statistic (a machine learning model can capture the underlying mapping between acoustic features such as MFCC and internal articulation parameters… the derived articulation features may be used as input to train age classifiers such as use of a Gaussian Mixture Model based on MFCC, which classifies a distribution of features according to a distribution “interval”, Col 13 lines 3-13, to classify the speaker into age categories such as 13 and under, 14-18, 19-35, 36-50, and over 50 years, Col 6 lines Col 6 lines 31-36), wherein the determining comprises: extracting a characteristic value of an acoustic characteristic of a user (acoustic features 327 are those related to pronunciation, pitch, and tonal quality of the voice, Col 7 lines 54-57), determining that the interval includes the characteristic value (the range of statistics distributions in the GMM upon which the extracted features are classified being considered “determining the interval”, Col 13 lines 3-13), and determining the user category to which the user belongs based on the given age range (classify the speaker into age categories such as 13 and under, 14-18, 19-35, 36-50, and over 50 years, Col 6 lines Col 6 lines 31-36), wherein the acoustic characteristic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman and Silveira Ocampo such that an interval corresponding to an acoustic characteristic having a commonality for a plurality of users in a given age range is acquired in advance by performing statistics, wherein the determining comprises: extracting a characteristic value of an acoustic characteristic of a user, determining that the interval includes the characteristic value, and determining the user category to which the user belongs based on the given age range, wherein the acoustic characteristic includes at least one of a time length, a fundamental frequency, energy, a formant frequency, wideband, a frequency perturbation, an amplitude perturbation, a zero- crossing rate, or a Mel frequency cepstral parameter for reasons similar to those for claim 1.

Consider claim 3, Lyman and Silveira Ocampo do not, but Mont-Reynaud discloses: inputting the voice information into a pre-trained user category recognition model, and determining the output user category to which the user belongs according to an output of the user category recognition model (a machine learning model can capture the underlying mapping between acoustic features such as MFCC and internal articulation parameters… the derived articulation features may be used as input to train age classifiers such as use of a Gaussian Mixture Model based on MFCC, which classifies a distribution of features according to a distribution “interval”, Col 13 lines 3-13, to classify the speaker into age categories such as 13 and under, 14-18, 19-35, 36-50, and over 50 years, Col 6 lines Col 6 lines 31-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman and Silveira Ocampo by inputting the voice 

Consider claim 4, Lyman and Silveira Ocampo do not, but Mont-Reynaud discloses: analyzing semantics of the voice information (semantic features, Col 4 lines 26-31); determining response information matching the semantics (interpreting the input and generating a response to a query, such as answering a question, Col 5 lines 40-47); and playing the response information using the voice (using multimedia output 177, Fig 2, Col 6-7 lines 60-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman and Silveira Ocampo by analyzing semantics of the voice information; determining response information matching the semantics; and playing the response information using the voice for reasons similar to those for claim 1. 

Consider claim 7, Lyman and Silveira Ocampo do not, but Mont-Reynaud discloses the user category refers to a child user (age categories such as 13 and under, Col 6 lines Col 6 lines 31-36), and the method further comprises: pushing multimedia information matching the child user to the user (aged based ad targeting, Col 2 lines 56-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman and Silveira Ocampo such that the user category refers to a child user, and the method further comprises: pushing multimedia information matching the child user to the user for reasons similar to those for claim 1.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman and Silveira Ocampo by inputting the voice information into a pre-trained user category recognition model, and determining the output user category to which the user belongs according to an output of the user category recognition model for reasons similar to those for claim 3.

Consider claim 11, Lyman and Silveira Ocampo do not, but Mont-Reynaud discloses the user category refers to a child user (age categories such as 13 and under, Col 6 lines Col 6 lines 31-36), and the method further comprises: pushing multimedia information matching the child user to the user (aged based ad targeting, Col 2 lines 56-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman and Silveira Ocampo such that the user category refers to a child user, and the method further comprises: pushing multimedia information matching the child user to the user for reasons similar to those for claim 1.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman and Silveira Ocampo such that the user category refers to a child user, and the method further comprises: pushing multimedia information matching the child user to the user for reasons similar to those for claim 1.

Consider claim 16, Lyman does not, but Silveira Ocampo discloses the output voice parameter includes the sound spectrum (frequency band, [0034]), a pitch (tone or pitch of the user, [0003]), and the sound intensity, (volume or intensity, [0004]), matching the output user category (category such as the user’s mood, [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman the output voice parameter includes the sound spectrum, a pitch, and the sound intensity matching the output user category for reasons similar to those for claim 1.
Lyman and Silveria Ocampo do not specifically mention fundamental frequency.
Mont-Reynaud discloses fundamental frequency (fundamental frequency, Col 13 lines 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman and Silveira Ocampo by including fundamental frequency in addition to sound spectrum, pitch, and sound intensity, for reasons similar to those for claim 1. 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al. (2015/0220513) in view of Silveira Ocampo (2018/0122361), in further view of Mont-Reynaud et al. (10,311,858), in further view of Aoyagi et al. (2001/0041977).

Consider claim 5, Lyman, Silveira Ocampo, and Mont-Reynaud do not, but Aoyagi discloses determining whether the voice information includes a polite term (a greeting, [0075]); and playing, in response to determining the voice information including the polite term, a preset polite term using the voice (the dialog processor issues a greeting in reply, [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman, Silveira Ocampo, and Mont-Reynaud by determining whether the voice information includes a polite term; and playing, in response to determining the voice information including the polite term, a preset polite term using the voice in order to reduce trouble on the user, as suggested by Aoyagi ([0007]).

Consider claim 12, Lyman, Silveira Ocampo, and Mont-Reynaud do not, but Aoyagi discloses determining whether the voice information includes a polite term (a greeting, [0075]); and playing, in response to determining the voice information including the polite term, a preset polite term using the voice (the dialog processor issues a greeting in reply, [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman, Silveira Ocampo, and Mont-Reynaud by determining whether the voice information includes a polite term; and playing, in response to determining the voice information including the polite term, a preset polite term using the voice for reasons similar to those for claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                              11/09/21